Vanderburgh, J.
The complaint shows that the plaintiffs own and are in possession of lot 1, in block 11, in the city of Winona, and that, as abutting owners, their title thereto extends to the center line of the street, subject only to the public easement for a street. It is alleged that in April, 1890, the defendant wrongfully and unlawfully entered upon that half of the street adjoining their lot, and has ever since wrongfully operated its trains in that portion of the street upon and over the track of the Winona & St. Peter Railroad *528Company, and is still so using and occupying the track thereof in the street, and, in substance, the complaint shows that the defendant is wrongfully occupying the street for the purposes of its railway traffic and business.
(Opinion published 52 N. W. Rep. 140.)
The complaint therefore shows that the defendant’s occupancy is without lawful right, and it is not implied that it is entitled to so occupy the street by reason of any authority conferred by the Wi-nona & St. Peter Railroad Company or otherwise. For the purposes of the action of trespass it was sufficient to allege generally the wrongful entry of the defendant; and the allegation of defendant’s entry upon and appropriation of the street over and upon the track of the Winona & St. Peter Railroad Company was sufficient in this case to show a trespass upon the plaintiffs’ premises. The latter company is not shown to be a necessary party to the suit. It sufficiently appears from the complaint that plaintiffs are subjected to inconvenience and damage as the result of the alleged wrongful use and occupancy of the premises. The proper measure of damages is not involved, and not necessary to be considered, on this appeal.
Order affirmed.